OPINION

Per Curiam:

Respondents sought and obtained, in the district court, an extraordinary writ of mandamus against the City of Las Vegas. The City ignored the writ; and, in ancillary proceedings to compel compliance, the district court found, as fact, “bad faith conduct” on the part of the City because of its willful and deliberate failure to obey the lawful and unchallenged writ.
Special damages, in the form of an attorney’s fee, were awarded respondents for the legal work which the “bad faith conduct” necessitated. The City has appealed.
We are not persuaded by the record, nor the briefs submitted by the City, that in this factual setting, the award of damages constituted reversible error. See American Fed. Musicians v. Reno’s Riverside, 86 Nev. 695, 475 P.2d 221 (1970). Accordingly, we affirm. See also: Holland Livestock v. B & C Enterprises, 92 Nev. 473, 553 P.2d 950 (1976); City of Las Vegas v. Cragin Industries, 86 Nev. 933, 478 P.2d 585 (1970); Swallow Ranches, Inc. v. Bidart, 525 F.2d 995 (9th Cir. 1975).
Although respondents filed a cross-appeal, which contended they were entitled to additional fees, they have advanced neither relevant nor authoritative argument on their behalf; therefore, the cross-appeal is dismissed.